MEMORANDUM OF DECISION.
The plaintiff, Eugene Bowler, appeals from a judgment of the Superior Court, Knox County, dismissing his complaint seeking to enjoin the issuance of permits to kill fawns. On appeal, Bowler contends that (1) the Legislature has not authorized the killing of fawns and (2) the killing of fawns constitutes an unconstitutional taking of private property. Finding no merit in either of these contentions, we affirm the judgment. See State v. McKinnon, 153 Me. 15, 18, 133 A.2d 885, 887 (1957).
The entry is:
Judgment affirmed.
All concurring.